McALLISTER, J.,
concurring.
I agree with the majority that the judgment should be affirmed. In addition to the evidence discussed in the opinion, there was also evidence that the Yager vehicle was left standing unattended in the spot where it came to rest for an unreasonable period of time. If it was not practicable to park the pickup off the main-traveled portion of the highway, then I think there was a duty on the part of the Yagers to arrange for its immediate removal from the roadway and in the meantime to also warn passing motorists of the danger. The jury could have found the Yagers liable for failure to take such reasonable precautions.